Case: 2:19-cv-02382-EAS-EPD Doc #: 14 Filed: 12/08/20 Page: 1 of 1 PAGEID #: 450




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


LORENZO LAVENDER,

              Plaintiff,

                                                    Civil Action 2:19-cv-2382
                                                    Judge Edmund A. Sargus, Jr.
       v.                                           Chief Magistrate Judge Elizabeth P. Deavers


TITANIUM METALS
CORPORATION,

              Defendant.


                                          ORDER

       On November 8, 2019, the Court granted Defendant’s Motion to Compel Arbitration and

Stay the Complaint (ECF No. 5) and STAYED this action until the arbitration had been held in

accordance with the terms of the governing collective bargaining agreement. (ECF No. 10.) The

parties are ORDERED to file a JOINT STATUS REPORT updating the Court on the status of

the arbitration no later than JANUARY 8, 2021.

       IT IS SO ORDERED.



Date: December 8, 2020                       /s/ Elizabeth A. Preston Deavers_________
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
